*226Judgments, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered December 10, 2004, convicting defendant, upon her pleas of guilty, of attempted burglary in the first degree and burglary in the second degree, and sentencing her, as a persistent violent felony offender, to concurrent terms of 16 years to life, unanimously affirmed.
Defendant made a valid waiver of her right to appeal (see People v Lopez, 6 NY3d 248 [2006]). At the plea proceeding, both before and during the actual colloquy between defendant and the court, defendant was thoroughly advised that waiver of the right to appeal from the court’s suppression ruling was a requirement of her plea bargain. Defendant expressly and separately waived her right to appeal from that ruling, and the court did not conflate the right to appeal with the rights automatically forfeited by pleading guilty. In any event, were we to find that defendant did not make a valid waiver of her right to appeal, we would find her suppression claim to be without merit. Concur—Saxe, J.P., Sullivan, Williams, Sweeny and Malone, JJ.